Name: Commission Implementing Regulation (EU) 2016/183 of 11 February 2016 amending Implementing Regulation (EU) No 686/2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of the active substances whose approval expires by 31 December 2018 at the latest (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: environmental policy;  marketing;  agricultural policy;  health;  chemistry;  means of agricultural production
 Date Published: nan

 12.2.2016 EN Official Journal of the European Union L 37/44 COMMISSION IMPLEMENTING REGULATION (EU) 2016/183 of 11 February 2016 amending Implementing Regulation (EU) No 686/2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of the active substances whose approval expires by 31 December 2018 at the latest (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 19, thereof, Whereas: (1) Commission Implementing Regulation (EU) No 686/2012 (2) allocates, for the purposes of the renewal procedures, the evaluation of active substances whose approval expires by 31 December 2018 at the latest to the Member States, naming for each active substance a rapporteur and a co-rapporteur. It is appropriate to allocate the evaluation of active substances whose approval expires by 31 December 2021 at the latest. (2) That allocation should be made in such a way that a balance is achieved as regards the distribution of the responsibilities and the work between Member States. (3) Implementing Regulation (EU) No 686/2012 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 686/2012 is amended as follows: (1) The title is replaced by the following: Commission Implementing Regulation (EU) No 686/2012 of 26 July 2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of active substances. (2) The Annex to Implementing Regulation (EU) No 686/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 686/2012 of 26 July 2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of the active substances whose approval expires by 31 December 2018 at the latest (OJ L 200, 27.7.2012. p. 5). ANNEX The Annex to Implementing Regulation (EU) No 686/2012 is amended as follows: (1) The word ANNEX is replaced by the following: ANNEX PART A Allocation of the evaluation of active substances whose approval expires by 31 December 2018 at the latest (2) The following Part B is added: PART B Allocation of the evaluation of active substances whose approval expires after 31 December 2018 and not later than 31 December 2021 Active substance Rapporteur Member State Co-rapporteur Member State 1-Decanol PL IT 1-Naphthylacetamide (1-NAD) HU FR 1-Naphthylacetic acid (1-NAA) HU FR 2,5-Dichlorobenzoic acid methylester FR AT 2-Phenylphenol (incl. sodium salt orthophenyl phenol) ES EL 6-Benzyladenine SE NL 8-Hydroxyquinoline incl. oxyquinoleine ES NL Abamectin (aka avermectin) AT MT Acetic acid AT NL Aclonifen NL NO Acrinathrin FR ES Aluminium ammonium sulphate IE UK Aluminium phosphide AT EE Aluminium silicate (aka kaolin) EL FR Aluminium sulphate NL CZ Azimsulfuron EL FR Azoxystrobin UK NO Bacillus thuringiensis subsp. Aizawai strain ABTS-1857 NL DE Bacillus thuringiensis subsp. Aizawai strain GC-91 NL DE Bacillus thuringiensis subsp. Israeliensis (serotype H-14) strain AM65-52 SE ES Bacillus thuringiensis subsp. Kurstaki strain ABTS 351 DK NL Bacillus thuringiensis subsp. Kurstaki strain EG 2348 DK NL Bacillus thuringiensis subsp. Kurstaki strain PB 54 DK NL Bacillus thuringiensis subsp. Kurstaki strain SA 11 DK NL Bacillus thuringiensis subsp. Kurstaki strain SA12 DK NL Bacillus thuringiensis subsp. Tenebrionis strain NB 176 (TM 14 1) IT DE Beauveria bassiana strain ATCC 74040 DE NL Beauveria bassiana strain GHA DE NL Benfluralin NO NL Bensulfuron IT ES Bifenthrin BE HU Bispyribac IT PT Blood meal AT LT Bromadiolone IT RO Bromuconazole BE CZ Bupirimate NL UK Buprofezin IT AT Calcium carbide EE CZ Calcium carbonate ES HU Calcium phosphide AT DE Carbetamide UK FR Carbon dioxide FR AT Carboxin HR LV Chlormequat UK IT Chlorsulfuron PL EL Clethodim SE LT Cycloxydim NL DK Cydia pomonella Granulovirus (CpGV) DE NL Cyflufenamid DE AT Cymoxanil LT FI Cyproconazole IE EE Cyromazine ES IT Dazomet BG NL Denathonium benzoate IT PL Diclofop PT FR Diethofencarb BE ES Difenacoum IT PT Dimethachlor HR AT Dithianon AT EL Dodemorph NL IT Dodine ES DE Epoxiconazole UK PL Ethylene NL UK Etofenprox SK IT Etridiazole NL ES Extract from tea tree PL BG Fat distilation residues CZ FR Fatty acids C7 to C20 (Pelargonic acid (CAS 112-05-0)) Fatty acids C7-C18 and C18 unsaturated potassium salts (CAS 67701-09-1) (Capric acid (CAS 334-48-5); Caprylic acid (CAS 124-07-2); Lauric acid (CAS 143-07-7); Oleic acid (CAS 112-80-1)) Fatty acids C8-C10 methyl esters (CAS 85566-26-3) (Methyl octanoate (CAS 111-11-5); Methyl decanoate (CAS 110-42-9)) EL AT FEN 560 (Fenugreek seed powder) IT FR Fenazaquin DE PL Fenbuconazole SI UK Fenoxycarb NL EL Fenpropimorph LV SI Fenpyroximate AT DK Flonicamid (IKI-220) FI SE Fluazifop-P FR IT Fluazinam AT DK Fluometuron EL BG Fluopicolide UK ES Fluquinconazole UK SK Flurochloridone AT HR Fluroxypyr SE SI Flutolanil NL UK Flutriafol SK UK Fuberidazole UK FI Garlic extract IE UK Gibberellic acid SI SK Gibberellin SI SK Haloxyfop-P (Haloxyfop-R) HU CZ Heptamaloxyloglucan FR ES Hexythiazox FI SE Hydrolysed proteins ES EL Hymexazol AT SE Imazalil (aka enilconazole) NL BE Imidacloprid DE NL Indolylbutyric acid EL CY Iron sulphate HU PL Isoxaben AT FI Kieselgur (diatomaceous earth) AT EL Kresoxim-methyl SE FR Lecanicillium muscarium (formerly Verticillium lecanii) strain Ve6 NL FR Lime sulphur (calcium polysulphid) CZ NL Limestone CZ SK Lufenuron ES HU Magnesium phosphide AT EE Malathion CZ BG Margosa extract (azadirachtin source  Mitsui) DE ES Margosa extract (azadirachtin source  SIPCAM) DE ES Margosa extract (azadirachtin source  Trifolio) DE ES Mepiquat FI EE Metalaxyl EL PL Metaldehyde PL DE Metamitron DK LV Metarhizium anisopliae var. anisopliae strain BIPESCO 5 NL FR Metarhizium anisopliae var. anisopliae strain F52 NL FR Metazachlor NL UK Methomyl BG RO Methyl nonyl ketone NL BE Metosulam NO BE Myclobutanil UK ES Napropamide SI HR Oryzalin NL FR Oxyfluorfen ES HU Paclobutrazol UK RO Paraffin oil/(CAS 64742-46-7) EL FR Paraffin oil/(CAS 72623-86-0) EL FR Paraffin oil/(CAS 8042-47-5) EL FR Paraffin oil/(CAS 97862-82-3) EL FR Penconazole NO DE Pencycuron LV PL Penoxsulam IT PL Pepper UK IE Phlebiopsis gigantea FOC PG 410.3 EE FR Phlebiopsis gigantea FOC PG B20/5 EE FR Phlebiopsis gigantea FOC PG B22/SP1190/3.2 EE FR Phlebiopsis gigantea FOC PG B22/SP1287/3.1 EE FR Phlebiopsis gigantea FOC PG BU 3 EE FR Phlebiopsis gigantea FOC PG BU 4 EE FR Phlebiopsis gigantea FOC PG SH 1 EE FR Phlebiopsis gigantea FOC PG SP log 5 EE FR Phlebiopsis gigantea FOC PG SP log 6 EE FR Phlebiopsis gigantea FOC PG97/1062/116/1.1 EE FR Phlebiopsis gigantea VRA 1835 EE FR Phlebiopsis gigantea VRA 1984 EE FR Phlebiopsis gigantea VRA 1985 EE FR Phlebiopsis gigantea VRA 1986 EE FR Plant oils/Citronella oil FR UK Plant oils/Clove oil ES IT Plant oils/Spear mint oil SE NL Plant oils/Rape seed oil NL FI Potassium hydrogen carbonate NL EL Prochloraz BE DE Profoxydim ES EL Prohexadione FR IE Propaquizafop UK EE Proquinazid SE LT Putrescine (1,4-Diaminobutane)) ES AT Pyrethrins IT DE Pyridaben CZ BE Pythium oligandrum M1 SE HU Quartz sand LV RO Quinmerac EE FI Quizalofop-P HR UK Quizalofop-P-ethyl FI UK Quizalofop-P-tefuryl HR UK Repellents by smell of animal or plant origin/fish oil CZ FR Repellents by smell of animal or plant origin/sheep fat CZ FR Repellents by smell of animal or plant origin/tall oil crude CZ SK Repellents by smell of animal or plant origin/tall oil pitch CZ EL Sea-algae extract (formerly sea-algae extract and seaweeds) BE IT Sintofen (aka Cintofen) CZ FR Sodium 5-nitroguaiacolate NL EL Sodium aluminium silicate HU AT Sodium hypochlorite IE UK Sodium o-nitrophenolate NL EL Sodium p-nitrophenolate NL EL Spirodiclofen AT NL Spiroxamine AT EE Straight Chain Lepidopteran Pheromones (E)-11-Tetradecen-1-yl acetate (E)-5-Decen-1-ol (E)-5-Decen-1-yl acetate (E)-8-Dodecen-1-yl acetate (E,E)-7,9-Dodecadien-1-yl acetate (E,E)-8,10-Dodecadien-1-ol (E,Z)-2,13-Octadecadien-1-yl acetate (E,Z)-7,9-Dodecadien-1-yl acetate (E,Z)-8-Dodecen-1-yl acetate (Z)-11-Hexadecen-1-ol (Z)-11-Hexadecen-1-yl acetate (Z)-11-Hexadecenal (Z)-11-Tetradecen-1-yl acetate (Z)-13-Octadecenal (Z)-7-Tetradecenal (Z)-8-Dodecen-1-ol (Z)-8-Dodecen-1-yl acetate (Z)-9-Dodecen-1-yl acetate (Z)-9-Hexadecenal (Z)-9-Tetradecen-1-yl acetate (Z,E)-7,11-Hexadecadien-1-yl acetate (Z,E)-9,12-Tetradecadien-1-yl acetate (Z,Z)-7,11-Hexadecadien-1-yl acetate Dodecan-1-ol Tetradecan-1-ol (Z)-8-Dodecenyl Acetate; Dodecan-1-yl Acetate (Z)-9-Dodecenyl Acetate; Dodecan-1-yl Acetate (7E, 9Z)-Dodecadienyl Acetate; (7E, 9E)-Dodecadienyl Acetate (7Z, 11Z)-Hexadecadien-1-yl Acetate; (7Z, 11E)-Hexadecadien-1-yl Acetate (Z)-9-hexadecenal; (Z)-11-hexadecenal; (Z)-13-octadecenal E-5-Decen-1-yl Acetate; E-5-Decen-1-ol (E/Z)-8-Dodecenyl Acetate; (Z)-8-Dodecenol (Z)-11-Hexadecenal; (Z)-11-Hexadecen-1-yl Acetate (E/Z)- 9-Dodecen-1- yl-acetate E8, E10  Dodecadien-1-ol + Tetradecyl Acetate E7,E/Z9-Dodecadienylacetate (E7,E/Z9-12Ac) and n-Dodecylacetate (12Ac) (E,Z,Z)-3,8,11-Tetradecatrien-1-yl acetate and (E,Z)-3,8-Tetradecadien-1-yl acetate (Z,Z,Z,Z)-7,13,16,19-Docosatetraen-1-yl isobutyrate IT FR Streptomyces K61 (formerly S. griseoviridis) EE FR Sulcotrione DE ES Sulfuryl fluoride AT IE Sulphur FR SI tau-Fluvalinate DK DE Tebuconazole UK DK Tebufenozide ES DE Tebufenpyrad FR BE Teflubenzuron SE IT Tefluthrin HU DK Terbuthylazine ES HR Tetraconazole FR DE Tralkoxydim ES PT Triadimenol ES LV Tri-allate UK CZ Triazoxide DE SK Trichoderma asperellum (formerly T. harzianum) strain ICC012 SE FR Trichoderma asperellum (formerly T. harzianum) strain T25 SE FR Trichoderma asperellum (formerly T. harzianum) strain TV1 SE FR Trichoderma atroviride (formerly T. harzianum) strain IMI 206040 SE IT Trichoderma atroviride (formerly T. harzianum) strain T11 SE IT Trichoderma gamsii (formerly T. viride) strain ICC080 SE IT Trichoderma harzianum strain ITEM 908 SE NL Trichoderma harzianum strain T-22 SE NL Trichoderma polysporum strain IMI 206039 SE NL Triflumizole NL BE Triflumuron IT HU Triflusulfuron FR DK Trimethylamine hydrochloride BG ES Urea UK FI Verticillium albo-atrum (formerly Verticillium dahliae) strain WCS850 SE NL zeta-Cypermethrin AT DE Zinc phosphide AT DE